EXHIBIT 10.1
 
EXECUTION COPY
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT, dated as of August 20, 2009 (this
“Agreement”), is entered into by and between THE BRINK’S COMPANY, a Virginia
corporation (the “Company”), and EVERCORE TRUST COMPANY, N.A., solely in its
capacity as duly appointed and acting investment manager (the “Manager”) of a
segregated account held in THE BRINK’S COMPANY MASTER TRUST (the “Trust”)
created under THE BRINK’S COMPANY PENSION-RETIREMENT PLAN (the “Plan”).
 
RECITALS
 
WHEREAS, the Company has agreed to contribute an aggregate of 2,260,738 shares
of its common stock, par value $1.00 per share (“Common Stock”), to the Trust
(the “Contribution”), to be held in a single segregated account (the “Segregated
Account”) in the Trust (such contributed shares, the “Registrable Shares”);
 
WHEREAS, pursuant to the Investment Management Agreement, dated the date hereof,
among the Manager, the Company and the Oversight Committee of the Company (the
“Committee”) (the “Investment Management Agreement”), the Manager has been
appointed as a “fiduciary” of the Trust, as defined in Section 3(21) of the
Employee Retirement Income Security Act of 1974, as amended, but only to the
extent of the assets in the Segregated Account, with the authority to act on
behalf of the Trust with respect to all assets held in the Segregated Account;
 
WHEREAS, the Company has agreed to grant certain registration rights with
respect to the Registrable Shares held in the Segregated Account, on the terms
and subject to the conditions set forth in this Agreement; and
 
WHEREAS, pursuant to the Investment Management Agreement, the Manager has full
power and authority to execute and deliver this Agreement for the benefit of the
Trust and to take any actions required or permitted to be taken in connection
with this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties hereto hereby agree as follows:
 
(1)           Registration; Compliance with the Securities Act.  The Company
hereby agrees that, to the extent not prohibited by any applicable law or
applicable interpretations of the staff of the Securities and Exchange
Commission (the “SEC”), it shall:
 
(a)           prepare and file with the SEC, as soon as reasonably practicable
after the Contribution, but in no event more than 45 days after the
Contribution, a registration statement on Form S-3 for the purpose of
registering for sale under the Securities Act of 1933, as amended (the
“Securities Act”), all of the Registrable Shares by the Trust, as the selling
stockholder thereunder (such registration statement (including any replacement
or substitute registration statement), including all amendments (including any
post-effective amendments) or supplements thereto, the prospectus contained
therein or deemed to be a part thereof and any documents incorporated by
reference therein, the “Registration Statement”), to enable the Manager to
direct the Trust to offer and sell any or all of the Registrable Shares on a
delayed or continuous basis
 

 
 

--------------------------------------------------------------------------------

 

pursuant to Rule 415 under the Securities Act and in the manner contemplated by
the plan of distribution set forth in the Registration Statement;
 
(b)           use its commercially reasonable efforts to cause the Registration
Statement, if not effective on the date of the Contribution, to become effective
as promptly as reasonably possible after filing and to remain continuously
effective until the earliest of (i) the date on which all Registrable Shares
have been sold, (ii) the date on which all Registrable Shares may be sold by the
Trust to the public in accordance with Rule 144 under the Securities Act or any
successor rule thereto (as such rule may be amended from time to time, “Rule
144”) and when no conditions of Rule 144 are then applicable to the Trust (other
than the holding period requirement in paragraph (d) of Rule 144, so long as
such holding period requirement is satisfied at such time of determination) and
(iii) the date that is 90 days after the date on which the number of Registrable
Shares held by the Trust is less than one percent of the shares of Common Stock
then outstanding (the period from the date of effectiveness until such earliest
date, the “Registration Period”); provided that the Company shall not be
required to file the Registration Statement or cause the Registration Statement
to become effective during any suspension period pursuant to Section 2(c) or (d)
below;
 
(c)           prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus relating thereto filed with the SEC pursuant to Rule 424(b) under the
Securities Act or, if no such filing is required, as included in the
Registration Statement (the “Prospectus”), as may be necessary to keep the
Registration Statement effective at all times until the end of the Registration
Period; provided that the Company shall not be required to file any such
amendment or supplement during any suspension period pursuant to Section 2(c) or
(d) below;
 
(d)           furnish the Manager with such reasonable number of copies of the
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the Manager may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Registrable Shares by
the Trust;
 
(e)           use its commercially reasonable efforts to file any documents
necessary to register or qualify the Registrable Shares under the securities or
blue sky laws of such jurisdictions as the Manager shall reasonably designate in
writing; provided that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject;
 
(f)           use its commercially reasonable efforts to cause the Registrable
Shares to be listed on the New York Stock Exchange (the “NYSE”) as soon as
reasonably practicable after the date of the Contribution; and
 
(g)           bear all expenses in connection with the actions contemplated by
paragraphs (a) through (f) of this Section 1 and the registration for sale of
the Registrable Shares pursuant to the Registration Statement, including
reasonable fees and expenses of legal counsel to the Manager incurred in
connection with the registration and sale of the Registrable Shares (such fees
and
 

 
2

--------------------------------------------------------------------------------

 

expenses of legal counsel not to exceed $25,000 in the aggregate), but excluding
underwriting discounts, brokerage fees, commissions and transfer taxes incurred
by the Manager, the Trust or the Plan, if any.
 
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1 that the Manager shall provide such reasonable
assistance to the Company and furnish, or cause to be furnished, to the Company
in writing such information regarding the Manager, the Registrable Shares to be
sold and the intended method or methods of disposition of the Registrable Shares
as shall be necessary to effect the registration of the Registrable Shares and
as may be required from time to time under the Securities Act and the rules and
regulations thereunder.
 
(2)           Transfer of Registrable Shares after Registration; Suspension.
 
(a)           The Manager agrees that (i) it will not (x) offer to sell or make
any sale, assignment, pledge, hypothecation or other transfer with respect to
the Registrable Shares that would constitute a sale within the meaning of the
Securities Act or (y) direct the Trust to offer to sell or make any sale,
assignment, pledge, hypothecation or other transfer with respect to the
Registrable Shares that would constitute a sale within the meaning of the
Securities Act, except, in the case of each of clauses (x) and (y), pursuant to
either the Registration Statement or Rule 144, and (ii) it will promptly notify
the Company of any changes in the information set forth in the Registration
Statement regarding the Manager or the intended plan of distribution of the
Registrable Shares.
 
(b)           The Manager and the Company agree that the Registrable Shares may
be sold in one or more privately-negotiated block trades; provided that no such
block trade may exceed 75,000 shares and that no more than one
privately-negotiated block trade may be made to a single purchaser or affiliates
of such purchaser within a twelve-month period.
 
(c)           In addition to any suspension rights under Section 2(d) below, the
Company may, upon the happening of any event or the existence of any state of
facts that, in the judgment of an executive officer of the Company or the
Company’s legal counsel, renders advisable the suspension of the disposition of
Registrable Shares covered by the Registration Statement or the use of the
Prospectus or any supplement thereto due to pending transactions or other
corporate developments, public filings with the SEC or similar events, suspend
the disposition of Registrable Shares covered by the Registration Statement and
the use of such Prospectus or any supplement thereto for a period of not more
than 90 days upon written notice (a “Suspension Event Notice”) to the Manager
(which Suspension Event Notice will not disclose the content of any material
non-public information and will indicate the dates of the beginning and the end
of the intended suspension, if known), in which case the Manager, upon receipt
of such Suspension Event Notice, shall discontinue, and shall cause the Trust to
discontinue, disposition of Registrable Shares covered by the Registration
Statement and the use of any applicable Prospectus or any supplement thereto (an
“Event Suspension”) until copies of a supplemented or amended Prospectus are
distributed to the Manager or until the Manager is advised in writing by the
Company that the disposition of Registrable Shares covered by the Registration
Statement or the use of the Prospectus or supplement thereto may be resumed;
provided that such right to suspend the disposition of Registrable Shares
covered by the Registration Statement or the use of
 

 
3

--------------------------------------------------------------------------------

 

the Prospectus or supplement thereto shall not be exercised by the Company for
more than 120 days in any 12-month period.  Any Event Suspension and Suspension
Event Notice described in this Section 2(c) shall be held in confidence and not
disclosed by the Manager, except as required by law.
 
(d)           Subject to Section 2(g) below, in the event of:  (i) any request
by the SEC or any other federal or state governmental authority for amendments
or supplements to the Registration Statement or related Prospectus or for
additional information; (ii) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
SEC to the use of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act; (iii) the receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction or the initiation of any proceedings for such
purpose; or (iv) any event or circumstance that necessitates the making of any
changes in the Registration Statement or the Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that, in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case, during the Registration Period,
then the Company shall deliver a certificate in writing to the Manager (a
“Suspension Notice”) to the effect of the foregoing (which Suspension Notice
will not disclose the content of any material non-public information and will
indicate the dates of the beginning and the end of the intended suspension, if
known) and, upon receipt of such Suspension Notice, the Manager shall refrain,
and shall cause the Trust to refrain, from selling any Registrable Shares
pursuant to the Registration Statement or using the Prospectus or any supplement
thereto (a “Suspension”) until the Manager has received copies of a supplemented
or amended Prospectus prepared and filed by the Company, or until the Manager is
advised in writing by the Company that the current Prospectus or supplement
thereto may be used.  In the event of any Suspension, the Company will use its
commercially reasonable efforts to cause the availability for use of the
Registration Statement and the Prospectus to be resumed as soon as reasonably
possible after delivery of a Suspension Notice to the Manager.  Any Suspension
and Suspension Notice described in this Section 2(d) shall be held in confidence
and not disclosed by the Manager, except as required by law.
 
(e)           In order to enforce the covenants of the Manager set forth in
Sections 2(c) and (d) above, the Company may impose stop transfer instructions
with respect to the sale of Registrable Shares by the Trust until the end of the
applicable suspension period.
 
(f)           If so directed by the Company, the Manager shall deliver to the
Company all physical copies of the Prospectus and any supplements thereto in its
possession at the time of receipt by the Manager of any Suspension Event Notice
or Suspension Notice.
 
(g)           The Manager may sell Registrable Shares under the Registration
Statement; provided that (i) neither a Suspension nor an Event Suspension is
then in effect, (ii) the Manager
 

 
4

--------------------------------------------------------------------------------

 

sells in accordance with the plan of distribution in the Prospectus and
(iii) the Manager arranges for delivery of a current Prospectus (as
supplemented) to any transferee receiving such Registrable Shares in compliance
with the prospectus delivery requirements of the Securities Act.
 
(3)           Indemnification.  For the purpose of this Section 3, the term
“Registration Statement” shall include any preliminary or final Prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement defined in Section 1(a).
 
(a)           Indemnification by the Company.  The Company agrees to
(i) indemnify and hold harmless the Manager (including, for purposes of this
Section 3, the officers, directors, employees and agents of the Manager), and
each person, if any, who controls the Manager within the meaning of either
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), from and against any and all losses,
claims, damages, liabilities or expenses, joint or several (each, a “Loss” and,
collectively, “Losses”), to which the Manager or such controlling person may
become subject under the Securities Act, the Exchange Act or any other federal
or state law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company, which consent shall not be unreasonably withheld or
delayed), only to the extent such Losses (or actions in respect thereof as
contemplated below) arise out of or are based upon (A) any failure on the part
of the Company to comply with the covenants and agreements contained in this
Agreement or (B) any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus or any
amendment or supplement thereto, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus or any supplement thereto, in
light of the circumstances under which they were made) not misleading, and
(ii) reimburse the Manager and each such controlling person for any reasonable
legal fees and other reasonable out-of-pocket expenses as such expenses are
incurred by the Manager or such controlling person in connection with
investigating, defending, settling, compromising or paying any such Loss or
action; provided that the Company will not be liable in any such case to the
extent that any such Loss arises out of or is based upon (1) an untrue statement
or alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by the Manager, (2) any untrue statement or omission of a material fact
required to make such statement not misleading in the Prospectus that is
corrected in an amended or supplemented Prospectus that was delivered to the
Manager before the pertinent sale or sales by the Manager or (3) any untrue
statement or alleged untrue statement or omission or alleged omission in the
Registration Statement, the Prospectus or any amendment or supplement thereto,
when used or distributed by the Manager during a period in which an Event
Suspension or Suspension is properly in effect under Section 2(c) or (d).  The
Manager hereby agrees that if the Manager or any of its controlling persons is
not entitled to indemnification for any Loss pursuant to this Section 3(a) as a
result of clause (1), (2) or (3) above, then neither the Manager nor any of its
controlling persons shall be entitled to indemnification for such Loss pursuant
to the terms of the indemnification provisions set forth in the Investment
Management Agreement or that certain engagement letter dated July 28, 2009,
among the Company, the Manager and the Committee.
 

 
5

--------------------------------------------------------------------------------

 

(b)           Indemnification by the Manager.  To the extent permitted by
applicable law, the Manager will (i) indemnify and hold harmless the Company,
the Committee, each director of the Company, each member of the Committee, each
of the Company’s officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act (the “Company Indemnitees”),
from and against any and all Losses to which any Company Indemnitee may become
subject under the Securities Act, the Exchange Act or any other federal or state
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Manager, which consent shall not be unreasonably withheld or delayed), only to
the extent such Losses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of the Manager to
comply with the covenants and agreements contained in this Agreement with
respect to the sale of the Registrable Shares or (ii) any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, the Prospectus or any amendment or supplement thereto, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus or any supplement thereto, in light of the circumstances under which
they were made) not misleading; provided that the Manager will be liable in any
such case only to the extent that any such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus or any amendment or supplement thereto in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of the Manager, and (ii) reimburse such Company Indemnitee for any
reasonable legal fees and other reasonable out-of-pocket expenses as such
expenses are incurred by such Company Indemnitee in connection with
investigating, defending, settling, compromising or paying any such Loss or
action.  In no event shall the liability of the Manager under this Section 3 be
greater than the aggregate fees received by the Manager pursuant to the
Investment Management Agreement.
 
(c)           Indemnification Procedure.  (i) Promptly after receipt by an
indemnified party under this Section 3 of written notice of the threat or
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section  3,
promptly notify the indemnifying party in writing of the claim; provided that
the omission so to notify the indemnifying party will not relieve the
indemnifying party from any liability which it may have to any indemnified party
under the indemnity agreement contained in this Section 3 or otherwise, to the
extent that the indemnifying party is not prejudiced as a result of such
failure.
 
(ii)           In case any such action is brought against any indemnified party
and such indemnified party notifies an indemnifying party thereof and seeks or
intends to seek indemnity from such indemnifying party, such indemnifying party
will be entitled to participate in, and to the extent that it may determine,
jointly with all other indemnifying parties similarly notified, to assume, the
defense thereof with counsel reasonably satisfactory to such indemnified party;
provided that, if the defendants in any such action include both such
indemnified party and such indemnifying party and such indemnified party shall
have reasonably concluded that there may be a conflict between its position and
the position of such indemnifying party with respect to the conduct of the
defense of any such action or that there may be legal defenses available to it
that are different from
 

 
6

--------------------------------------------------------------------------------

 

or additional to those available to such indemnifying party, in each case, such
indemnified party shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party.  Upon receipt of notice from such indemnifying
party of its election so to assume the defense of such action and approval by
such indemnified party of such indemnifying party’s counsel, such indemnifying
party will not be liable to such indemnified party under this Section 3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense of such action; provided that the reasonable fees
and expenses of counsel of such indemnified party shall be at the expense of
such indemnifying party if (A) such indemnified party shall have employed such
counsel in connection with the assumption of legal defenses in accordance with
the proviso to the preceding sentence (it being understood that such
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) for all indemnified parties
who are parties to such action) or (B) such indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of commencement of
the action.
 
(d)           Contribution.  (i) If the indemnification provided for in this
Section 3 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any Loss referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such Loss in such proportion as is appropriate to reflect the relative
fault of such indemnifying party on the one hand and of such indemnified party
on the other hand in connection with the statements or omissions that resulted
in such Loss, as well as any other relevant equitable considerations.  The
relative fault of such indemnifying party and of such indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such indemnifying party or by
such indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The amount paid or payable by a party as a result of the Losses
referred to above shall be deemed to include, subject to the limitations set
forth in Section 3(c) hereof, any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.
 
(ii)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 3(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 3(d), in no event
shall the Manager be required to contribute any amount in excess of the
aggregate fees received by the Manager pursuant to the Investment Management
Agreement.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person or entity who was not guilty of such fraudulent misrepresentation.
 

 
7

--------------------------------------------------------------------------------

 

(e)           Non-Exclusive Remedies.  The remedies provided for in this
Section 3 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any indemnified person at law or in equity.
 
(f)           Surviving Obligations.  The obligations of the Company and the
Manager under this Section 3 shall survive the termination of this Agreement and
the completion of the disposition of the Registrable Shares.
 
(4)           Rule 144 Information.  For such period as the Trust or the Plan
holds any Registrable Shares received pursuant to the Contribution, the Company
shall use its reasonable best efforts to file all reports required to be filed
by it under the Exchange Act and the rules and regulations thereunder and shall
use its reasonable best efforts to take such reasonable further action to the
extent required to enable the Manager to sell the Registrable Shares pursuant to
Rule 144.
 
(5)           Rights of the Trust.  All of the rights and benefits conferred on
the Manager pursuant to this Agreement (other than the right to indemnification
provided in Section 3) are intended to inure to the benefit of the Trust.
 
(6)           Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York,
irrespective of the choice of laws principles of the State of New York, as to
all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.
 
(b)           Force Majeure.  Neither party will have any liability for damages
or delay due to fire, explosion, lightning, pest damage, power failure or
surges, strikes or labor disputes, water or flood, acts of God, the elements,
war, civil disturbances, acts of civil or military authorities or the public
enemy, acts or omissions of communications or other carriers or any other cause
beyond a party’s reasonable control (other than that which arises from the gross
negligence or willful misconduct of such party), whether or not similar to the
foregoing, that prevent such party from materially performing its obligations
hereunder.
 
(c)           Entire Agreement; Modification; Waivers.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to the matters discussed herein.  This Agreement may not
be altered, modified or amended except by a written instrument signed by both
parties.  The failure of any party to require the performance or satisfaction of
any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach.
 
(d)           Severability.  The provisions of this Agreement are severable and,
in the event that any provision is deemed illegal or unenforceable, the
remaining provisions shall remain in full force and effect, unless the deletion
of any such illegal or unenforceable provision shall cause this Agreement to
become materially adverse to either party, in which event the parties
 

 
8

--------------------------------------------------------------------------------

 

shall use commercially reasonable efforts to arrive at an accommodation that
best preserves for the parties the benefits and obligations of the offending
provision.
 
(e)           Notices.  Except as otherwise expressly provided, any notice,
request, demand or other communication permitted or required to be given under
this Agreement shall be in writing, shall be sent by one of the following means
to the Company or the Manager at the addresses set forth below (or to such other
address as shall be designated hereunder by notice to the other parties and
persons receiving copies, effective upon actual receipt), and shall be deemed
conclusively to have been given (i) on the first business day following the day
timely deposited with Federal Express (or other equivalent national overnight
courier) or United States Express Mail, with the cost of delivery prepaid or for
the account of the sender, (ii) on the fifth business day following the day duly
sent by certified or registered United States mail, postage prepaid and return
receipt requested, or (iii) when otherwise actually received by the addressee on
a business day (or on the next business day if received after the close of
normal business hours or on any non-business day).
 
If to the Manager:


Evercore Trust Company, N.A.
55 East 52nd Street
New York, NY  10055
Attention:  Norman P. Goldberg, Managing Director


If to the Company:


The Brink’s Company
P.O. Box 18100
1801 Bayberry Court
Richmond, VA  23226
Attention:  Jonathan A. Leon, Treasurer
 
(f)           Title and Headings.  Titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.
 
(g)           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Company and the Manager and their respective
successors and permitted assigns.  None of the rights or obligations under this
Agreement shall be assigned by the Manager without the prior written consent of
the Company and the Trust in their sole discretion.  Any purported assignment in
violation of the foregoing sentence shall be null and void.
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Company and the Manager has caused this
Agreement to be duly executed on its behalf by its duly authorized officer as of
the date first written above.
 

 
THE BRINK’S COMPANY
         
By:
 
/s/ Jonathan A. Leon
     
Name:
Jonathan A. Leon
     
Title:
Treasurer
         
EVERCORE TRUST COMPANY, N.A.,
   
As Investment Manager of a Segregated Account in
   
The Brink’s Company Master Trust
         
By:
 
/s/ Norman P. Goldberg
     
Name:
Norman P. Goldberg
   
 
Title:
Managing Director




 
 

--------------------------------------------------------------------------------

 
